Citation Nr: 1133144	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1982 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2011, the Veteran testified that he has met with VA's Vocational Rehabilitation department.  The Veteran also indicated that he had applied for Social Security benefits.

Although the Veteran has been evaluated by VA several times during the appeal period, there has been no opinion on whether the Veteran is unemployable.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's vocational rehabilitation folder. 





2.  Requests records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA general medical examination to determine the effect the service-connected disabilities have on the Veteran's ability to secure or follow a substantial gainful occupation as a result of service-connected disabilities.  

The service-connected disabilities are: intervertebral disc syndrome with herniated nucleus pulposus, rated 60 percent; mood disorder due to general medical condition, rated 30 percent; bursitis of the left hip, rated 10 percent; bursitis of the right hip, rated 10 percent; and left lower extremity radiculopathy, rated 10 percent.  

The Veteran's file should be made available to the VA examiner for review.

4.  After completion of the above development, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.










The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


